WALKER, J.
If the witness Martha Grimes was at the time of the trial the wife of the defendant she was incompetent to testify for or against him in this case. — Hussey v. The State, 87 Ala. 121; 3 Brick. Dig. 824, §§ 35-42. Though she stated that she was defendant’s wife, it is evident that she ■did not really occupy that relation if at the time of the alleged marriage to him he already had a wife who is still living and undivorced. A man can have but one lawful wife living. So long as she survives, and the marriage bonds are not dissolved, any attempted subsequent marriage is null and void, and the alleged second wife is no wife at all.- — Martin v. Martin, 22 Ala. 86. The incompetency to testify because of the marital relation extends only to the lawful wife.— Williams v. The State, 44 Ala. 24. An affirmative answer to the question, to which objection was made, would, in connection with the proof of the defendant’s former marriage, serve to show that the witness, in styling herself the defendant’s wife, was ignorantly misapplying that term; and the question was competent for the purpose of eliciting an explanation by the witness -of the sense in which she used the expression, so as to make it clear that in calling herself the wife of a man, whose lawful wife was another woman, she was not stating a. fact- which rendered her incompetent to testify. The question was clearly permissible for this purpose, and its allowance by the court was proper. The record presents no other matter for review.
Affirmed.